t c memo united_states tax_court alma perez petitioner v commissioner of internal revenue respondent docket no filed date cindy l ho for petitioner christian a speck for respondent memorandum opinion haines judge respondent determined a deficiency and a penalty under sec_6662 a with respect to petitioner’s 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar federal_income_tax after concession sec_2 the sole issue presented to the court is whether petitioner may deduct losses from her rental real_estate activity under the passive_activity_loss rules of sec_469 background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner lived in california petitioner timely filed her individual federal_income_tax return on date respondent mailed a notice_of_deficiency to petitioner for her federal_income_tax petitioner timely filed her petition on date petitioner was self-employed in as a real_estate loan agent and broker and reported her income and loss from her real_estate business on her schedule c profit or loss from business additionally petitioner reported income and expenses from three residential rental properties on schedule e 2before trial the parties settled the following issues petitioner is not entitled to deduct dollar_figure of other expenses listed on schedule c petitioner is not entitled to deduct dollar_figure of commissions and fees listed on schedule c petitioner understated gross_income by dollar_figure on schedule c petitioner is liable for the accuracy-related_penalty under sec_6662 computed on the deficiency determined by the court and adjustments to petitioner’s schedule a itemized_deductions self-employment_tax deduction for half of the self- employment_tax and deductions for personal exemptions will result from changes to petitioner’s income and are computational supplemental income and loss and petitioner deducted losses from those rental properties of dollar_figure the parties agree that during petitioner was a real_estate_professional pursuant to sec_469 the parties further agree that petitioner did not meet the material_participation tests described in sec_1_469-5t temporary income_tax regs fed reg date with respect to her rental_real_estate_activities discussion the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows any passive_activity_loss for the tax_year a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for that year over the aggregate income from all passive activities for the year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 the rental activities of a taxpayer who is a real_estate_professional pursuant to sec_469 however are not treated as per se passive activities sec_469 petitioner argues that because she is a qualifying real_estate_professional pursuant to sec_469 all her real_estate activities including rental activities are not passive and therefore she is not subject_to the passive_activity_loss limitations respondent contends that petitioner ignores the plain language of sec_1_469-9 income_tax regs which provides that a rental real_estate activity of a qualifying taxpayer is a passive_activity under sec_469 for the taxable_year unless the taxpayer materially participates in the activity a qualifying taxpayer is a taxpayer that owns at least one interest in rental real_estate and meets the requirements of sec_469 sec_1_469-9 c income_tax regs accordingly respondent argues that although petitioner’s status as a real_estate_professional pursuant to the requirements of sec_469 removes her from the per se passive_activity rule with respect to rental real_estate activity petitioner remains subject_to and must satisfy the material_participation tests of sec_1_469-5t temporary income_tax regs supra to claim losses from her rental real_estate activity petitioner argues that caselaw does not support respondent’s application of sec_1_469-9 income_tax regs relying on pungot v commissioner tcmemo_2000_60 petitioner contends that a distinction must be drawn between taxpayers qualifying as real_estate professionals pursuant to sec_469 as a result of their jobs and those qualifying solely by virtue of their ownership in rental real_estate because petitioner qualifies as a real_estate_professional irrespective of her rental real_estate properties she contends that sec_1 e income_tax regs is not applicable to her petitioner further argues that caselaw has not addressed her particular circumstances and that the absence of a case directly addressing her situation supports her position petitioner’s reliance on pungot is misplaced in pungot the taxpayer argued that sec_469 is unconstitutional under the equal protection clause because it treats individuals who perform work in a real_estate trade_or_business as different from those performing real_estate services as an employee in finding sec_469 to be rationally related to a legitimate government interest the court held that in enacting sec_469 congress intended to distinguish employees in rental real_estate activity from individuals with equity interests in such activity id the court did not discuss whether the material_participation requirement applies to a taxpayer qualifying as a real_estate_professional pursuant to sec_469 nor did it distinguish a taxpayer qualifying as a real_estate_professional by virtue of the taxpayer’s job from one qualifying solely by virtue of property ownership as the court did not contemplate the issue before us pungot is irrelevant to this discussion further even if we were to accept that as petitioner contends sec_469 exempts real_estate professionals who own real_estate and manage it as part of their profession from the material_participation requirement of sec_469 those are not the facts of this case petitioner’s activity as a real_estate loan agent and broker is separate from her activity as the owner of three residential real_estate properties sec_1_469-9 income_tax regs provides that a taxpayer may not group a rental real_estate activity with any other activity of the taxpayer petitioner does not own or manage the three residential real_estate properties as part of her profession as a real_estate loan agent and broker but rather owns those properties independent of her profession accordingly even under petitioner’s interpretation of pungot her rental real_estate activity remains subject_to the material_participation requirement of sec_469 caselaw clearly requires that a taxpayer claiming deductions for rental real_estate losses meet the material_participation requirements of sec_1_469-5t temporary income_tax regs supra even where the commissioner has conceded that the taxpayer is a real_estate_professional pursuant to sec_469 see shiekh v commissioner tcmemo_2010_126 kosonen v commissioner tcmemo_2000_107 in shiekh the taxpayer owned several real_estate rental properties including a 13-unit apartment building that he managed as a result of this management activity the parties agreed that the taxpayer qualified as a real_estate_professional pursuant to sec_469 the taxpayer owned other real_estate rental properties as well however the taxpayer did not regularly participate in the management of those properties because the taxpayer’s activity with respect to his other properties failed to meet the material_participation requirement the commissioner disallowed his claimed losses with respect to those properties citing sec_1_469-9 income_tax regs shiekh held that rental activities of a taxpayer who is a real_estate_professional are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 id emphasis added see also shaw v commissioner tcmemo_2002_ bailey v commissioner tcmemo_2001_296 67_fedclaims_39 aff215_fedappx_996 fed cir accordingly caselaw has consistently held that while sec_469 exempts a qualifying real_estate_professional from the per se passive rental_activity loss rules of sec_469 it does not remove the taxpayer from the material_participation requirement of sec_469 petitioner has failed to provide authority to support her argument that her rental real_estate activity is exempt from the material_participation requirement of sec_469 on the grounds that she qualifies as a real_estate_professional as a result of her job rather than her rental real_estate activity petitioner merely argues that the absence of a case directly on point confirms her position while caselaw has not addressed this particular set of facts it has consistently held in similar contexts that a qualified_real_estate_professional pursuant to sec_469 remains subject_to the material_participation requirement of sec_469 accordingly we sustain respondent’s determination with regard to the passive_activity_losses in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
